ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 10 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed March 23, 2021.
	

The rejection of claims 1, 3, 8-10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed March 23, 2021.


Reasons for Allowance
The following is a statement of reasons for allowance:  
Meyer et al. (“Biaryl-Bridged Macrocyclic Peptides: Conformational Constraint via Carbogenic Fusion of Natural Amino Acid Side Chains,” J. Org. Chem. 2012, 77, 3099−3114) teach a general method for constraining peptides via aromatic sidechains to yield biaryl-bridged macrocyclic peptides (abstract, scheme top of p. 3100). The macrocyclic peptides taught by Meyer et al. differ from the compounds of instant Formula I because the biaryl bridge in the prior art compounds are formed between amino acid side chains, whereas the bridge in the claimed compounds are formed between groups attached to nitrogen. There is no teaching or suggestion to modify the peptide macrocycles of Meyer et al. to yield compounds of Formula I. Therefore, the claims are novel and unobvious over Meyer et al.
Romesburg et al. (WO 2012/036907 A2) teach derivatives of the antibiotic arylomycin for use as a broad spectrum antibiotic (p. 2, lines 24-30; formula I on p. 3). The macrocyclic peptides taught by Romesburg et al. differ from the compounds of instant Formula I because the biaryl bridge in the prior art compounds are formed between amino acid side chains, whereas the bridge in the claimed compounds are formed between groups attached to nitrogen. In addition, the peptide portion of the 
Endermann et al. (WO 2005/118613) teach antibacterial amide macrocycles, methods of making them, and methods of using them to treat bacterial infections (abstract; formula on p. 2). The amide macrocycles taught by Endermann et al. differ from the compounds of instant Formula I because the biaryl bridge in the prior art compounds are formed between amino acid side chains, whereas the bridge in the claimed compounds are formed between groups attached to nitrogen. In addition, the peptide portion of the prior art compound includes only one amino acid other than the aromatic amino acids in the ring, whereas the claimed compounds include three amino acids in the ring. There is no teaching or suggestion to modify the amide macrocycles taught by Endermann et al. to yield compounds of Formula I. Therefore, the claims are novel and unobvious over Endermann et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654